Citation Nr: 1330318	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  07-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for chronic headaches, to include as secondary to service-connected Reynaud's disease.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected Reynaud's disease.

3.  Entitlement to service connection for a skin condition, to include dermatitis, thinning of the skin, and changes in the color of the hands and feet, to include as secondary to service-connected Reynaud's disease.

4.  Entitlement to special monthly compensation (SMC) based on loss or loss of use of a creative organ.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected Reynaud's disease.

6.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected Reynaud's disease.
ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1986 to February 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Providence, Rhode Island, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  Based on the Veteran's current residence, jurisdiction now lies with the Roanoke, Virginia, RO.

The Board previously considered these issues in November 2010 and September 2012; the matters were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development.  Other issues were fully decided by the Board in those decisions; they are no longer on appeal.

The issue of service connection for depression has been recharacterized to include any diagnosed acquired psychiatric disability, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  However, the Board stresses that the recharacterization does not include the diagnosed dementia identified by the November 2012 and March 2013 VA examiner; she is clear that any dementia is not an acquired psychiatric problem, though it may impact such.  At this time, there is no claim or appeal regarding service connection for dementia. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.  The records contained therein are duplicative of evidence in the physical file, or are not relevant to the questions before the Board.

As was noted in the September 2012 Board remand, the issue of entitlement to an increased rating for service-connected Reynaud's disease was raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.  Review of the claims file, to include the electronic Virtual VA file, does not indicate the claim has yet been addressed by the AOJ.  Accordingly, it is again referred.

All issues save entitlement to special monthly compensation for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Loss of use of a creative organ is due to voluntary election of tubal ligation surgery.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on loss of use of a creative organ are not met.  38 U.S.C.A. §§ 1114, 5107 (2002); 38 C.F.R. §§ 3.102, 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  December 2005, March 2006, July 2006, November 2010, and November 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 and July 2006 letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete, adequate notice was provided prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Repeated requests for records from the Atlanta, Georgia, VA medical center have produced limited records; responses certify that all available records have been provided, however, a fact the Veteran was properly informed of.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted and a necessary opinion was obtained in December 2012 in full compliance with the September 2012 Board remand; the Veteran has not argued, and the record does not reflect, that this examination and opinion are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder in its entirety, made all necessary clinical findings and performed any necessary testing, and rendered the requested medical opinions with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Special Monthly Compensation

SMC is an additional level of compensation to Veterans above the basic levels of compensation for various types of losses or levels of impairment solely due to service-connected disabilities.  It reflects recognition by VA that certain disabilities, either alone or in combination, have an impact on a Veteran beyond the impairment of earning capacity which is central to the Rating Schedule.  38 C.F.R. § 4.1.  The service-connected loss of use of a creative organ, such as testes, ovaries, fallopian tubes, or erectile dysfunction, has been designated as one such area where SMC is applicable.  The Veteran underwent a tubal ligation in 1992, resulting in the loss of use of her creative organs.  Further, in 1994, she suffered an ectopic pregnancy; surgery for that event required removal of the fallopian tubes and ovaries in their entireties. 

The Veteran argues that doctors advised her that continued use of birth control pills would aggravate her service-connected Reynaud's disease, and that she then required a new method of birth control.  She elected tubal ligation, and therefore the resulting loss of use of a creative organ is related to the service-connected disease, and SMC is warranted.

Medical records verify that birth control pills can in fact exacerbate Reynaud's disease, and although the actual recommendation is not reflected in the treatment records from 1991 and 1992, the December 2012 VA examiner noted that such a recommendation was standard.  She went on to state that "the patient did stop the birth control pills, which is why [she] elected a tubal ligation...."  Further, the ectopic pregnancy (and of necessity its sequellae) was the result of a failure of this procedure.

However, SMC for loss or loss of use of a creative organ cannot be granted when such loss is entirely the result of elective surgery.  38 C.F.R. § 3.350(a)(1)(iii).  While it is true that service-connected Reynaud's disease necessitated the change in birth control method from pills to something else, there is no evidence that surgery was the sole alternative method available.  Use of condoms or an intrauterine device (IUD) were possible options, for example.  Treatment records from 1992, to include initial consultation and the surgical report, stress that the procedure was elective and voluntary.  In fact, in May 1992, the Veteran appears to have approached doctors and requested the procedure, and in June 1992, doctors stated that she "desired" the permanent sterilization.  It was not medically required, which would trigger an exception to the ban for SMC for elective sterilization.  38 C.F.R. § 3.350(a)(1)(iii).  While later treatment for the ectopic pregnancy was medically necessary, the need flowed directly from the failed elective surgery.

The evidence of record is clear that the service-connected Reynaud's disease required a change in birth control method, away from one reliant upon drugs or manipulation of hormone levels.  Paths to accomplishing this without surgery were available, and nothing in the record indicates in any way that such methods were contraindicated.  The Veteran has not alleged such, nor has any doctor so opined.  Entitlement to SMC for loss or loss of use of a creative organ is therefore not warranted.


ORDER

Entitlement to SMC for loss or loss of use of a creative organ is denied.


REMAND

With regard to the remaining issues, further remand is required to secure full compliance with VA's duty to assist the Veteran in substantiating her claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the Veteran continues to receive VA treatment.  Updated records may be of assistance in resolving her claims, and hence on remand, such records should be obtained.

 

Headaches, Hypertension, Skin Condition

In September 2012, the Board determined that a VA examination was necessary to address the possibility of a nexus between service or a service-connected disability, and the claimed headache, hypertension, and skin disorders.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such examinations were performed in November 2012.  Unfortunately, the examiner failed to fully comply with the Board's remand instructions, and further remand is required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board directed that any examiner opine as to whether headaches, hypertension, or a skin condition were caused or aggravated by service or a service-connected disability.  The examiner admirably addressed the first part of that inquiry, explaining why the claimed conditions were not directly or presumptively related to service, or caused by a service-connected condition.   She did not, however, address whether any condition was aggravated by a service-connected disability.  She several times indicated there was some overlap of treatment or symptomatology, but did not make a clear statement on the Board's question.  Remand is therefore required for such.

Psychiatric Disability and Sleep Disorder

The Board in September 2012 also directed that examinations and opinions address whether any current acquired psychiatric disorder was caused or aggravated by Reynaud's disease, as alleged by the Veteran.  While examinations were provided, the examiner was not able to offer the requested opinions.  He stated in March 2013 that further neuropsychiatric testing was required before he could differentiate between an organic dementia and any acquired psychiatric disorder.  He had made the same assertion in November 2012.

The "major overlap" of symptoms was causing confusion, and the requested testing could help resolve such.  The examiner has very clearly stated that this would be of great assistance in his analysis of the Veteran's presentation.  Remand is therefore required to obtain the necessary testing, and then for resubmission to the psychiatric examiner.

This overlap includes the existence of a sleep disorder or disturbance, which are contemplated in the criteria applicable to psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical centers in Washington, DC, and Baltimore, MD, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of January 2013 to the present.

2.  Return the claims folder to the VA examiner who conducted the November 2012 VA medical examinations for headaches, hypertension, and a skin condition.  The claims folder must be reviewed in its entirety.

The examiner must opine as to whether service or a service-connected disability at least as likely as not aggravated the currently diagnosed headaches, hypertension, and skin disorders.  The role, if any, of Reynaud's disease must be specifically discussed.  A full and complete rationale for all opinions expressed must be provided.

If the November 2012 examiner is not available, another qualified examiner may respond.

3.  Schedule the Veteran for appropriate neuropsychiatric testing as described by the November 2012 and March 2013 VA mental disorders examiner, to determine the presence and nature of any current dementia.

4.  AFTER COMPLETION OF NEUROPSYCHIATRIC TESTING, return the claims file to the VA mental disorders examiner who conducted the November 2012 and March 2013 examinations.  The claims folder must be reviewed in its entirety.

The examiner must identify all current acquired psychiatric disorders (as distinguished from dementia) and opine as to whether any such is at least as likely as not caused or aggravated by service or a service-connected condition.  The presence or absence of insomnia or other sleep disorder must be discussed.  The role, if any, of Reynaud's disease must be specifically addressed.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


